EXHIBIT 10.1

SECOND Amendment to Loan and security agreement

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 9th day of January, 2014 (the “Closing Date”), by and between
SILICON VALLEY BANK, a California corporation (“Bank”) and UROLOGIX, INC., a
Minnesota corporation (“Borrower”).

Recitals

A.                  Bank and Borrower have entered into that certain Loan and
Security Agreement dated as of January 11, 2012 (as the same may from time to
time be further amended, modified, supplemented or restated, the “Loan
Agreement”).

B.                  Bank has extended credit to Borrower for the purposes
permitted in the Loan Agreement.

C.                  Borrower has requested that Bank extend the Revolving Line
Maturity Date and make certain other revisions to the Loan Agreement as more
fully set forth herein.

D.                  Although Bank is under no obligation to do so, Bank is
willing to extend the Revolving Line Maturity Date and make certain other
revisions to the Loan Agreement, but only to the extent, in accordance with the
terms, subject to the conditions and in reliance upon the representations and
warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.                   Definitions. Capitalized terms used but not defined in this
Amendment, including its preamble and recitals, shall have the meanings given to
them in the Loan Agreement.

2.                   Amendments to Loan Agreement.

2.1                Section 13 (Definitions). The definition of “Revolving Line
Maturity Date” set forth in Section 13.1 of the Loan Agreement is hereby amended
by deleting it in its entirety and replacing it with the following:

“Revolving Line Maturity Date” is February 11, 2014.

3.                   Limitation of Amendments.

3.1                The amendments set forth in Section 2, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to be a consent to any amendment, waiver or modification of any
other term or condition of any Loan Document, or  otherwise prejudice any right
or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.



 

 

 

3.2                This Amendment shall be construed in connection with and as
part of the Loan Documents and all terms, conditions, representations,
warranties, covenants and agreements set forth in the Loan Documents, except as
herein amended, are hereby ratified and confirmed and shall remain in full force
and effect.

3.3                In addition to those Events of Default specifically
enumerated in the Loan Documents, the failure to comply with the terms of any
covenant or agreement contained herein shall constitute an Event of Default and
shall entitle the Bank to exercise all rights and remedies provided to the Bank
under the terms of any of the other Loan Documents as a result of the occurrence
of the same.

4.                   Representations and Warranties. To induce Bank to enter
into this Amendment, Borrower hereby represents and warrants to Bank as follows:

4.1                Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

4.2                Borrower has the power and authority to execute and deliver
this Amendment and to perform its obligations under the Loan Agreement, as
amended by this Amendment;

4.3                The organizational documents of Borrower delivered to Bank on
the Closing Date are true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

4.4                The execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized;

4.5                The execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not and will not contravene  any law or regulation
binding on or affecting Borrower,  any contractual restriction with a Person
binding on Borrower,  any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or  the organizational documents of Borrower;

4.6                The execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and



2

 

 

4.7                This Amendment has been duly executed and delivered by
Borrower and is the binding obligation of Borrower, enforceable against Borrower
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

5.                   Integration. This Amendment and the Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Amendment and the Loan Documents merge into this
Amendment and the Loan Documents.

6.                   Counterparts. This Amendment may be executed in any number
of counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

7.                   Effectiveness. This Amendment shall be deemed effective
upon  the due execution and delivery to Bank of this Amendment by each party
hereto, Borrower’s payment of an extension fee to Bank in an amount equal to One
Thousand Two Hundred Fifty Dollars ($1,250), and   payment of Bank’s legal fees
and expenses in connection with the negotiation and preparation of this
Amendment.

[Signature page follows.]

 

 

 

 

3

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

BANK     SILICON VALLEY BANK     By:     /s/  Kimberly A. Stover  
Name:  Kimberly A. Stover   Title:  Vice President     BORROWER:     UROLOGIX,
INC.     By: /s/  Brian J. Smrdel   Name:  Brian J. Smrdel   Title:  Chief
Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Second Amendment to Loan and Security Agreement]

 

 



 

